        Case 1:20-cv-00242-HSO-JCG Document 8 Filed 10/06/20 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                      SOUTHERN DIVISION

JOSEPH E. BUCKLEY, JR.                                                                PLAINTIFF

VERSUS                                           CIVIL ACTION NO. 1:20-cv-000242-HSO-JCG

SHAWN SHOEMATE and
GEICO GENERAL INSURANCE COMPANY                                                     DEFENDANTS

AND

GEICO GENERAL INSURANCE COMPANY                                          COUNTER-PLAINTIFF

VERSUS

JOSEPH E. BUCKLEY, JR.                                                 COUNTER-DEFENDANT


                  FINAL JUDGMENT OF DISMISSAL WITH PREJUDICE
        THIS CAUSE having come on for consideration on Motion of the parties ore tenus to
dismiss the Plaintiff’s cause of action with prejudice, and this Court, having considered the same
and being fully advised in the premises and it appearing that this entire cause has been
compromised and settled as between and among the parties, is of the opinion that said motion is
well-taken and should be, and the same is hereby, granted.
        IT IS, THEREFORE, ORDERED AND ADJUDGED that this cause be, and the same is
hereby, dismissed with prejudice, with each party to bear their respective costs.
        SO ORDERED AND ADJUDGED, this the 6th day of October, 2020.


                                             s/ Halil Suleyman Ozerden
                                             HALIL SULEYMAN OZERDEN
                                             UNITED STATES DISTRICT JUDGE

AGREED TO:


/s/ Albert R. Jordan, IV                     /s/ Edward C. Taylor
ALBERT R. JORDAN, IV, ESQ.                   EDWARD C. TAYLOR, ESQ.
ATTORNEY FOR PLAINTIFF                       ATTORNEY FOR DEFENDANTS
              Case 1:20-cv-00242-HSO-JCG Document 8 Filed 10/06/20 Page 2 of 2




PREPARED BY:
EDWARD C. TAYLOR - MS BAR # 9043
etaylor@danielcoker.com
KATIE R. VAN CAMP - MS BAR #104834
kvancamp@danielcoker.com
DANIEL COKER HORTON AND BELL, P.A.
1712 15TH STREET, SUITE 400
POST OFFICE BOX 416
GULFPORT, MS 39502-0416
TELEPHONE: (228) 864-8117
I242-137744
